DETAILED ACTION
Claims 1-20 are pending in this action.  Of those, all claims except 5, 13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require matching a “flexible option.”

The phrase is used only once in the written description at [0082].  The usage does not lexicographically define the meaning of a “flexible option.”



Searching google for (blockchain “flexible option”) only provides a few hits for a single type of blockchain called “root blockchain1”  The ostensible whitepaper2 sets forth that “flexible option” refers to the type of blockchain model as (1) private (2) consortium (3) secure.  Outside of the blockchain field, the term “flexible option” is also most commonly used in the field of finance for non-standard options (FLEX options) being traded on the Chicago Board Options Exchange.

The written description does not suggest that either of these meanings should be adopted.  The written description does mention “security” at times, but not as an optional component, and does not suggest the other models of “private blockchain” and “consortium blockchain.”  The written description also does not use phrases such as CBOE and FLEX, nor has the examiner found any discussion that explains finance.  [0001], the statement of the TECHNICAL FIELD, mentions nothing to suggest that the claimed option is a financial option.

Having found no lexicographic definition, nor any evidence that the phrase has any particular meaning in the context of blockchains, nor evidence that the field of finance (where the phrase is a term of art) is one that is reasonably communicated to the reader such that the reader would 

Allowable Subject Matter
Claims 1-4, 6-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
One typical scenario in the prior art is to have a network manager detect or predict whether nodes on a network are overloaded, and upon detection or prediction, allocation additional nodes/resources to alleviate the load.

The instant application is different, in that if a particular node detects that it is overloaded using, it informs the requesting client of the status, and permits the client to use an alternative endorsement node.  The performance of the overloaded endorser node may be used to justify the alternative endorsement node being used.

In one sense, this is just dynamic load balancing, and that technology was hardly new at the time of filing.  But the claims are still non-obvious, because applicants have claimed dynamic load balancing in a blockchain transaction endorsement context.

The prior art references for load balancing of endorser nodes, that the examiner found, disclose load balancing in the traditional manner, not that of dynamic load balancing.  And since endorsement is usually to facilitate security of the transaction3, it is unclear to the examiner that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

The paper linked in n.2 is noteworthy the “root blockchain” website has a link to the white paper, but that link is inoperative.  The website in which a copy of that paper survives has no upload date.  The metadata in the whitepaper pdf has a creation date, but that does not necessarily translate to a publication date.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Innocenti	US 2020/0034353 A1
[0101] discusses how “committer peers” can verify endorsements.”   The examiner found no indication that those peers verify or validate the selection of the endorsement node.

Komandur et al.	US 20200177373 A1
Table 4 (p20) shows various endorser node performance indicators, including “average time to complete proposal.”  These were determined through performance testing, and the general discussion with respect to the data appears to be a discussion of a reduction to practice.  This table shows the kinds of metrics in claim 4 were known metrics for measuring endorsement node load.

Miles, Blockchain security: What keeps your transaction data safe? (https://www.ibm.com/blogs/blockchain/2017/12/blockchain-security-what-keeps-your-transaction-data-safe/)
Publication expressly showing the link between security, consensus, and endorsement.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        16 Aug 21


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. https://web.archive.org/web/20180128225051/https://www.rootblockchain.io/
        2 https://neironix.io/documents/whitepaper/9903642cc1eed9eb5e03d58b5dfc3572.pdf.  The link on the website is to a paper called “RootCoin.pdf,” and the neironix copy of the documents are labeled “RootCoin” so preponderance of the evidence suggests that this is the paper that was linked on the website.
        3 Miles, Blockchain security: What keeps your transaction data safe?, section. All blockchains are not created equal (12 Dec 17), (explaining, in the context of security by validation transactions that “Alternatively, a private blockchain consists of a permissioned network in which consensus can be achieved through a process called “selective endorsement,” where known users verify the transactions.  The advantage of this for businesses is that only participants with the appropriate access and permissions can maintain the transaction ledger.”